194 F.2d 707
SCRUGGS-VANDERVOORT-BARNEY, Inc.v.ORCO PRODUCTS, Inc.
No. 14469.
United States Court of Appeals Eighth Circuit.
February 29, 1952.

Appeal from the United States District Court for the Eastern District of Missouri.
John D. Pope, III, John E. Taylor and Irving Powers, all of St. Louis, Mo., for appellant.
T. S. McPheeters, Marion S. Francis, St. Louis, Mo., H. A. Toulmin, Jr., and D. C. Staley, Dayton, Ohio, for appellee.
PER CURIAM.


1
Judgment of District Court affirmed and appeal dismissed, etc., on motion of appellant and consent of appellee.